Title: From George Washington to Colonel Philip Van Cortlandt, 5 November 1778
From: Washington, George
To: Van Cortlandt, Philip


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 5th Novemr 1778
  
I have recd advices from Minisink which indicate an apprehension of another visit from the Indians. I have therefore desired Govr Clinton to consider of and fix upon such a position for your Regt as will best cover and secure the settlements in case of an attack. When this matter is determined upon, you will march as expeditiously as possible to the place appointed, and upon your arrival take such measures for your own security and the safety of the Country as shall seem most proper to answer both purposes. I wish you success and am Dear Sir Yr most obt Servt.
